DETAILED ACTION
This is a non-final Office action in response to communications received on 1/22/2021.  Claims 1-8 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 1/22/2021 are acknowledged.
Priority or Provisional
Priority to the filing date, 7/06/2013, of application 13/936,146, is recognized except for new subject matter dealing with a block chain database for which priority to the application filed 12/16/2015 is recognized.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 7-8 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent Application 15/839,159 (US 10,229,275) in view of Brothers (US 7,861,088).  Although the conflicting claims are not identical, they are not patentable distinct from each other because the subject matter claimed in the instant application is substantially similar in nature.
Claims 1, 3-5 and 7-8 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent Application 15/414,581 (US 9,842,216).  Although the conflicting claims are not identical, they are not patentable distinct from each other because the subject matter claimed in the instant application is substantially similar in nature.
Claims 1, 3-5 and 7-8 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent Application 14/970,713 (US 9,553,982) in view of Brothers (US 7,861,088).  Although the conflicting claims are not identical, they are not patentable distinct from each other because the subject matter claimed in the instant application is substantially similar in nature.
Instant Application
US 9,842,216
US 9,553,982
1. A system for securely recording voice communications, comprising: a network-connected computer server comprising a memory, a processor, and a first plurality of programming instructions stored in the memory which, when executed by the processor, causes the network-connected computer server to: 
4. The system of claim 3, wherein authentication system is further configured to:
 publish the timestamp as a zero-value block chain transaction for the recording using a distributed block chain network; and 
verify that the timestamp has not been tampered with by validating the zero-value block chain transaction for the recording

receive an interaction via a network, the interaction comprising a plurality of conversations each comprising one or more of the following media types: audio, video, email, and short message service (SMS); 
generate a recording of the interaction;
 receive a timestamp and hash of the recording as part of an authentication process of the recording; 
3. The system of claim 2, wherein the authentication system is further configured to verify that the timestamp has not been tampered with.

encrypt the recorded interaction with the timestamp embedded therein using the received hash; and 
store the encrypted interaction recording in a secure database.
1.  A system for securely recording voice communications, comprising: 
An authentication server computer, comprising a memory, a processor, and program code, wherein the program code, when executed by the processor, causes the processor to: 
provide a timestamping authority to-generate a timestamp;  
publish the timestamp as a zero-sum block chain transaction using a distributed block chain network;  
and generate a hash for use in encrypting interactions comprising communication recordings;  and 
a recording server computer comprising another memory, another processor, and another program code, wherein the another program code, when executed by the another processor, causes the another processor to: 
receive an interaction via a network comprising one or more conversations of at least one of the following types: audio, video, electronic mail and short message service (SMS);  
generate a recording of the interaction;  
receive the timestamp and the hash from the timestamping authority;  
verify the timestamp has not been tampered with by validating the block chain transaction associated with the received timestamp; 
 encrypt the recorded interaction with the timestamp embedded therein using the received hash;  and 
store the encrypted recorded interaction in a secure database.
1.  A system for securely recording voice communications, comprising: 
an authentication server computer, comprising a first memory, a first processor, a first network interface, and a first plurality of programming instructions stored in the memory and operating on the processor, the programming instructions configured to: 
provide a timestamping authority to generate timestamps for use throughout the system;  
publish each timestamp as a zero-value block chain transaction using a distributed block chain network;  
and generate hashes for use in encrypting interactions comprising voice recordings;  
and a recording server computer comprising at least a second memory, a second processor, a second network interface, and a second plurality of programming instructions, the programming instructions configured to: 
receive an interaction via a network comprising a voice communication; 
 record the interaction;  
receive a timestamp and a hash from the timestamping authority;  
verify the timestamp has not been tampered with by validating a block chain transaction associated with the received timestamp;  
encrypt the recorded interaction with embedded timestamps using the received hash;  and 
store the encrypted recorded interaction with embedded timestamps in a secure database.
5. A method for securely recording voice communications, the method comprising the steps of: 
8. The system of claim 7, further comprising the steps of: publishing the timestamp, using the authentication system, as a zero-value block chain transaction for the recording using a distributed block chain network; and verifying, using the authentication system, that the timestamp has not been tampered with by validating the zero-value block chain transaction for the recording.

receiving, at a network-connected computer server comprising a memory, a processor, and a first plurality of programming instructions, an interaction via a network, the interaction comprising a plurality of conversations each comprising one or more of the following media types: audio, video, email, and short message service (SMS); 
generating, by the network-connected computer server, a recording of the interaction; 
receiving a timestamp and hash of the recording as part of an authentication process of the recording; 
7. The method of claim 6, further comprising the step of verifying, using the authentication system, that the timestamp has not been tampered with.
encrypting the recorded interaction with the timestamp embedded therein using the received hash; and 
storing the encrypted interaction recording in a secure database.
2.  A method for securely recording voice communications, the method comprising the steps of: 
generating, using an authentication server computer, comprising a memory, a processor, a network interface, and program code, 
a timestamping authority to generate a timestamp;  
publishing the timestamp as a zero-sum block chain transaction using a distributed block chain network;  
generating a hash for use in encrypting interactions comprising communication recordings;  
receiving, at a recording server computer comprising another memory, another processor, and another program code, an interaction via a network, the interaction comprising one or more conversations of at least one of the following types: audio, video, electronic mail and short message service (SMS);  
generating a recording of the interaction;  
receiving the timestamp and the hash from the timestamping authority;  
verifying the timestamp has not been tampered with by validating the block chain transaction associated with the received timestamp;  
encrypting the recorded interaction with the timestamp embedded therein using the received hash;  and 
storing the encrypted recorded interaction in a secure database.



Instant Application
US 10,229,275
1. A system for securely recording voice communications, comprising: a network-connected computer server comprising a memory, a processor, and a first plurality of programming instructions stored in the memory which, when executed by the processor, 5causes the network-connected computer server to: 
4. The system of claim 3, wherein authentication system is further configured to: publish the timestamp as a zero-value block chain transaction for the recording using a distributed block chain network; and verify that the timestamp has not been tampered with by validating the zero-value block chain transaction for the recording.
receive an interaction via a network, the interaction comprising a plurality of conversations each comprising one or more of the following media types: audio, video, email, and short message service (SMS); 
generate a recording of the interaction;
 10receive a timestamp and hash of the recording as part of an authentication process of the recording; 
3. The system of claim 2, wherein the authentication system is further configured to verify that the timestamp has not been tampered with.
encrypt the recorded interaction with the timestamp embedded therein using the received hash; and 
store the encrypted interaction recording in a secure database.
Claim 1. A system for securely recording voice communications, comprising: 
Claim 3. an authentication server computer, comprising a memory, a processor, and program code, wherein the program code, when executed by the processor, causes the processor to:
provide a timestamping authority to generate a timestamp; 
publish the timestamp as a block chain transaction using a distributed block chain network; and
 generate a hash for use in encrypting interaction recordings.

a recording server computer comprising another memory, another processor, and another program code, wherein the another program code, when executed by the another processor, causes the another processor to: 
receive an interaction via a network; 
record the interaction; 
receive a timestamp and a hash from a timestamping authority; 
verify the timestamp has not been tampered with by validating a block chain transaction; 
encrypt the recorded interaction with the timestamp embedded therein using the received hash; and 
store the encrypted interaction recording in a secure database.
5. A method for securely recording voice communications, the method comprising the steps of: 
8. The system of claim 7, further comprising the steps of: publishing the timestamp, using the authentication system, as a zero-value block chain transaction for the recording using a distributed block chain network; and verifying, using the authentication system, that the timestamp has not been tampered with by validating the zero-value block chain transaction for the recording.

receiving, at a network-connected computer server comprising a memory, a processor, and a first plurality of programming instructions, an interaction via a network, the interaction comprising a plurality of conversations each comprising one or more of the following media types: audio, video, email, and short message service (SMS); 
generating, by the network-connected computer server, a recording of the interaction; 
receiving a timestamp and hash of the recording as part of an authentication process of the recording; 
7. The method of claim 6, further comprising the step of verifying, using the authentication system, that the timestamp has not been tampered with.
encrypting the recorded interaction with the timestamp embedded therein using the received hash; and 
storing the encrypted interaction recording in a secure database.
2. (Currently amended) A method for securely recording voice communications, comprising: 
4. providing, using an authentication server computer, comprising a memory, a processor, a network interface, and program code, 
a timestamping authority to generate a timestamp; 
publishing the timestamp as a block chain transaction using a distributed block chain network; and
 generating a hash for use in encrypting interaction recordings.
a recording server computer comprising another memory, another processor, and another program code, wherein the another program code, when executed by the another processor, causes the another processor to: 
receive an interaction via a network; 
record the interaction; 
receive a timestamp and a hash from a timestamping authority; 
verify the timestamp has not been tampered with by validating a block chain transaction; 
encrypt the recorded interaction with the timestamp embedded therein using the received hash; and 
store the encrypted interaction recording in a secure database.


It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brothers’ method of recording audio communications with the interactions of applications of 15/839,159 and 14/970,713 in order to enable recording and validating different types of media including audio conversations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 7,861,088) in view of Nakamoto (Satoshi Nakamoto, Bitcoin: A Peer-to-Peer Electronic Cash System (May 2009), available at https://bitcoin.org/bitcoin.pdf).
Regarding claim 1, Brothers discloses the limitations substantially as follows:
A system for securely recording voice communications, comprising:
a network-connected computer server (col. 2, ll. 13-24, 50-65, col. 5, ll. 11-50, Figs. 1-2: service provider on a computer) comprising a memory, a processor, and a first plurality of programming instructions stored in the memory which, when executed by the processor, causes the networked-connected computer server to:
receive an interaction via a network, the interaction comprising a plurality of conversations each comprising one or more of the following media types: audio, video, email and short message service (col. 1, l. 40 - col. 2, l. 12, col. 3, ll. 8-45, col. 4, ll. 41-67, Fig. 3: verifying service provider receives a voice communication (i.e. an interaction) via a communication network, the voice communication comprising conversations between one or more participants (i.e. plurality of conversations) that are voice communications (i.e. of the media type: audio));
generate a recording of the interaction (col. 2, ll. 15-18; col. 3, ll. 18 – 30, col. 4, 27 – 40 and 53-55, Fig. 1: recorder (i.e. recording server) records the voice communication);
receive a timestamp of the recording as part of an authentication process of the recording (col. 3, ll. 30-47, col. 4, ll. 2-9, col. 5, ll. 11-21, Figs. 1, 3: receive timestamps from time-stamping module as part of verifying/authenticating that the recorded communication has not been altered, edited or otherwise changed since its creation);
store the encrypted interaction recording in a secure database (col. 2, ll. 25-31, col. 3, ll. 60-65, Fig. 1: storing the encrypted recorded voice communications (i.e. encrypted recorded interactions) in a database).
Brothers does not explicitly disclose the remaining limitations of claim 1:
receive a hash as part of the authentication process;
encrypt the recorded interaction with the timestamp embedded therein using the received hash; and
However, in the same field of endeavor Nakamoto discloses the remaining limitations of claim 1 as follows:
receive a hash as part of the authentication process (pp. 2-3, 5: receive timestamp and previously hashed blocks as part of validating/authenticating transactions/blocks of blockchain)
encrypt the recorded interaction with the timestamp embedded therein using the received hash (pp. 2-3, 5: encrypt the electronic log of the transaction (i.e. recorded interaction/transaction) by hashing together the timestamp and previously hashed blocks)); 
Brothers and Nakamoto are combinable because both are from the same field of endeavor of recording/archiving communications and generating timestamps.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Nakamoto's method of generating a hash for use in encrypting recordings with Brothers' in order to use a peer-to-peer distributed timestamp server to generate computational proof of the chronological order of transactions.  

Regarding claims 2 and 6, Brothers and Nakamoto disclose the limitations of the system of claim 1 and the method of claim 5.  
Brothers and Nakamoto disclose the limitations of claims 2 and 6 as follows: 
wherein the authentication process is performed by an authentication system comprising a second plurality of programming instructions stored in the memory which, when executed by the processor, causes the network-connected computer server to: 
receive the recording (Brothers, col. 2, ll. 15-20, col. 3, ll. 18 – 30, col. 4, 27 – 40 and 53-55: service provide receives the recording generated by its recorder); 
20generate the timestamp (Brothers, col. 3, ll. 30-47, Fig. 1: generating the timestamp at the time-stamping module of the service provider); and 
generate the hash of the recording (Nakamoto, pp. 2-4: generate hashes for use in encrypting each of the blocks for the logged/recorded transactions).  
The same motivation to combine utilized in claims 1 and 5 is equally applicable in the instant claim.

	Regarding claim 5, Brothers discloses the limitations substantially as follows:
A method for securely recording voice communications, the method comprising the steps of: 
receiving, at a network-connected computer server (col. 2, ll. 13-24, 50-65, col. 5, ll. 11-50, Figs. 1-2: service provider on a computer which records) comprising a memory, a processor, and a first plurality of programming instructions, an interaction via a network, the interaction comprising a plurality of conversations each comprising one or more of the following media types: audio, video, email, and short message service (SMS) (col. 1, l. 40 - col. 2, l. 12, col. 3, ll. 8-45, col. 4, ll. 41-67, Fig. 3: verifying service provider receives a voice communication (i.e. an interaction) via a communication network, the voice communication comprising conversations between one or more participants (i.e. plurality of conversations) that are voice communications (i.e. of the media type: audio));
generating, by the network-connected computer server, a recording of the interaction (col. 2, ll. 15-18; col. 3, ll. 18 – 30, col. 4, 27 – 40 and 53-55, Fig. 1: recorder (i.e. recording server) records the voice communication);
receiving a timestamp as part of an authentication process of the recording (col. 3, ll. 30-47, col. 4, ll. 2-9, col. 5, ll. 11-21, Figs. 1, 3: receive timestamps from time-stamping module as part of verifying/authenticating that the recorded communication has not been altered, edited or otherwise changed since its creation);
storing the encrypted interaction recording in a secure database (col. 2, ll. 25-31, col. 3, ll. 60-65, Fig. 1: storing the encrypted recorded voice communications (i.e. encrypted recorded interactions) in a database).
Brothers does not explicitly disclose the remaining limitations of claim 5:
receiving a hash as part of an authentication process;
encrypting the recorded interaction with the timestamp embedded therein using the received hash; and
However, in the same field of endeavor Nakamoto discloses the remaining limitations of claim 5 as follows:
receiving a hash as part of an authentication process (pp. 2-3, 5: receive timestamp and previously hashed blocks as part of validating/authenticating transactions/blocks of blockchain);
encrypting the recorded interaction with the timestamp embedded therein using the received hash (pp. 2-3, 5: encrypt the electronic log of the transaction (i.e. recorded interaction/transaction) by hashing together the timestamp and previously hashed blocks)); and
Brothers and Nakamoto are combinable because both are from the same field of endeavor of recording/archiving communications and generating timestamps.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Nakamoto's method of generating a hash for use in encrypting recordings with Brothers' in order to use a peer-to-peer distributed timestamp server to generate computational proof of the chronological order of transactions.  

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 7,861,088) in view of Nakamoto (Satoshi Nakamoto, Bitcoin: A Peer-to-Peer Electronic Cash System (May 2009), available at https://bitcoin.org/bitcoin.pdf), as applied to claims 1 and 5, further in view of Smith (US 2015/0379510).
Regarding claims 3 and 7, Brothers and Nakamoto disclose the limitations of the system of claim 1 and the method of claim 5.  
Neither Brothers or Nakamoto discloses the limitations of claims 3 and 7 as follows: 
wherein the authentication system is further configured to verify that the timestamp has not been tampered with.
However, in the same field of endeavor, Smith discloses the limitations of claims 3 and 7 as follows:
wherein the authentication system is further configured to verify that the timestamp has not been tampered with (paras. [0009], [0025], [0049], [0058], [0064], [0082], [0084]: verifying timestamping information using the block chain values);
Brothers and Nakamoto are combinable with Smith because all three are from the same field of recording/archiving communications and generating timestamps.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Smith’s method of publishing timestamping information with Brothers' and Nakamoto in order to enable “data [to] be decentralized and distributed across multiple devices in a peer to peer network" (Smith, para. [011]) and utilize the advantages of block chain infrastructure including “intrinsic respect and protection of data privacy and for rigorous auditing and validation of contracts” (Smith, para. [0040]).

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon rejected base claims (claims 1-3 for claim 4 and claims 5-7 for claim 8), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
For the above-stated reasons, claims 1-8 are rejected.
Prior art relied upon but not cited includes:
	1) Roth (US 9,43,108) – audio recording is hashed together with a timestamp (col. 5, ll. 35-64; col. 8, ll. 14-34).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438